Title: Draft of a Letter to All Young Gentlemen on the Evils of Factionalism, February 1763
From: Adams, John
To: 


     
     Braintree, February 1763. Printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:242–243. Incomplete and evidently not published contemporaneously, this satirical fragment anticipates one of the themes developed in JA’s newspaper pieces signed “Humphry Ploughjogger”; see the following entry.
    